DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-15, and 17-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, the “means” in claim 25 is interpreted as “means plus function”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-15, and 19-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganth et al., US 9,892,079 B2 (hereafter referred to as Ganth) in view of Singh et al., US 10,127,107 B2 (hereafter referred to as Singh).
A.	Regarding claims 1 and 13 (a similar machine readable media), 25 (a similar device) and 26 (a similar method), Ganth teaches an apparatus comprising: 
a network interface controller of a compute device (column 3, lines 24-31; “The unified converged network, storage and compute system (UCNSCS) disclosed herein addresses the above stated need for incorporating functionalities of a network switch, a network router, a network interface card, a storage array, and a compute functionality of a server into a single platform, thereby expanding the functionality of the UCNSCS and the connectivity of the UCNSCS to other UCNSCSs in a data center.”) that includes a first bridge circuitry to communicatively couple to a network of compute devices (column 7, lines 12-15; “The converged network switch and network router 101 configured in the UCNSCS 100 can be, for example, an Ethernet switch and/or an Ethernet router or a fibre channel over an Ethernet switch.” See also column 10, lines 54-59; “As used herein, ‘converged network switch and router adapter’ refers to a printed circuit board that houses the network fabric silicon 115, a power module 119, system interconnect bus connectors 120 to connect to the system board 104, and network ports 103 to connect to a network as exemplarily illustrated in FIG. 6.”), wherein the first bridge circuitry (“converged network switch and router adapter”) is further to: 	obtain, from a requestor device, a request to access a data storage device (column 16, lines 24-39; “The hypervisor storage provision module 127 receives an input/output (I/O) request from the guest virtual machine 128 and forwards the I/O request to the storage module 108.”);

communicate, in response to a determination that the data storage device is on the remote compute device, with a second bridge circuitry of the remote compute device (column 16, lines 24-39; “If the I/O request is for a network storage device, the storage module 108 forwards the I/O request to the network module 109.  The network module 109 forwards the I/O request, via the network interface component 106, to a UCNSCA of another UCNSCS in the network, which is connected to the network storage device directly.”); and
provide, to the requestor device through the first bridge circuitry, access to the  data storage device (column 16, lines 24-39; “If the I/O request is for a local storage device 102, the storage module 108 retains and handles the I/O request, in communication with the storage interface component 105.” Also see column 16, lines 19-24; “A guest virtual machine 128 that has a logical disk provisioned by the UCNSCA 112 writes or reads data from a storage device connected to the unified converged network, storage and compute system (UCNSCS) 100a exemplarily illustrated in FIG. 3.”). Ganth does not specifically teach selectively power on, in response to a determination that the data storage device is located on the compute device, the data storage device. However, in the same field of endeavor, Singh teaches selectively power on, in response to a determination that the data storage device is located on the compute device, the data storage device (column 6, lines 24-35; “In a preferred embodiment, the 
B.	Regarding dependent claims 2 and 14 and 27, Ganth-Singh teaches the apparatus of claim 1, wherein the first bridge circuitry is further to receive a map of data storage devices coupled to the network of compute devices from a compute device from among the network of compute devices (Ganth, column 14, lines 43-47, 59-61; “In an embodiment as exemplarily illustrated in FIG. 10, the storage module 108 comprises a storage firmware driver 108e, a peripheral driver 108d, a physical disk handler 108c, a volume manager 108b, and a storage control manager 108a.” See column 15, lines 66-67; column 16, lines 1-5; “The physical disk handler 108c performs physical disk abstraction and keeps track of storage devices 102 such as physical disks that are either directly attached or attached over a network to the unified converged network, storage and compute system (UCNSCS) 100a exemplarily illustrated in FIG. 3, or 100b exemplarily illustrated in FIG. 4.” Also see column 16, lines 6-13; “The storage module 108 pools 
C.	Regarding dependent claims 3 and 15 and 28, Ganth-Singh teaches the apparatus of claim 1, wherein the first bridge circuitry is further to receive a map of data storage devices coupled to the network of compute devices (Ganth, column 16, lines 6-13; “The storage module 108 pools the storage devices 102 that are local to a server appliance and also pools the storage devices that are connected over a network and creates a logical disk.”) from an orchestrator server communicatively coupled to the first bridge circuitry  (Ganth, column 15, lines 34-38; 50-64; “The network firmware driver 109e identifies and configures the network interface component 106, that is, the converged network switch and router adapter (CNSRA) 114 exemplarily illustrated in FIG. 6, or the network interface card 121 exemplarily illustrated in FIG. 8.” “The network control manager 109a configures the network flow controller 109b to setup the flow table for the layer 2 109d and the layer 3 109c.”).
D.	Regarding dependent claims 7 and 19, Ganth-Singh teaches the apparatus of claim 6, wherein to obtain the request to access the data storage device comprises to obtain the request from the compute engine that the workload is executed on. However, in the same field of endeavor, Taguchi teaches to obtain the request to access the data storage device comprises to obtain the request from the compute engine that the workload is executed on (Taguchi, column 6, lines 27-35; “A management computer 400 is connected to the switch 200B.  The server 300 runs business applications and generates I/O workload that targets a storage 100.  The switch 200 is a network switch, i.e., Layer 2 Ethernet switch …”). 
.
F.	Regarding dependent claims 9 and 21, Ganth-Singh teaches the apparatus of claim 8, wherein to obtain the request from the remote compute device comprises to obtain the request from the second bridge circuitry logic unit of the remote compute device (Ganth, column 17, lines 4-10; “The UCNSCA forward non local requests to another UCNSCA which processes the request, thus the request is received from a remote compute device. The network module 109 forwards the I/O request, via the network interface component 106, to a UCNSCA of another UCNSCS in the network, which is connected to the network storage device directly.”).
G.	Regarding dependent claims 10 and 22, Ganth-Singh teaches the apparatus of claim 1, wherein to determine whether the data storage device is on the compute device comprises to reference a data storage device map indicative of locations of a plurality of data storage devices (Ganth, column 14, lines 43-47, 59-61; “In an embodiment as exemplarily illustrated in FIG. 10, the storage module 108 comprises a storage firmware driver 108e, a peripheral driver 108d, a physical disk handler 108c, a volume manager 108b, and a storage control manager 108a.” See column 15, lines 66-67; column 16, lines 1-5; “The physical disk handler 108c performs physical 
H.	Regarding dependent claims 11 and 23, Ganth-Singh the apparatus of claim 1, as cited above. Ganth does not specifically teach wherein to communicate with the second bridge circuitry of the remote compute device comprises to request the second bridge circuitry to selectively power on the data storage device. Ganth teaches “The network module 109 forwards the I/O request, via the network interface component 106, to a UCNSCA of another UCNSCS in the network, which is connected to the network storage device directly.”  See column 17, lines 4-10. However, in the same field of endeavor, Singh teaches wherein to communicate with the second bridge circuitry of the remote compute device comprises to request the second bridge circuitry to selectively power on the data storage device (column 6, lines 24-35; “In a preferred embodiment, the memory controller 414 further comprises a power management unit 426 connected to the I/O interface 416 that initially configures the memory banks 408 to a low power mode, and upon receipt of a valid data transaction request, generates a power-up signal to a corresponding memory bank 408 at least one clock cycle before the corresponding memory bank 408 is accessed, thereby allowing time to change the corresponding memory bank 408 from the low power mode to a normal operation mode.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
I.	Regarding dependent claim 12 and 24,  Ganth-Singh teaches the apparatus of claim 11, wherein the first bridge circuitry is further to map the data storage device as local to the compute device (Ganth, column 14, lines 43-47, 59-61; “In an embodiment as exemplarily illustrated in FIG. 10, the storage module 108 comprises a storage firmware driver 108e, a peripheral driver 108d, a physical disk handler 108c, a volume manager 108b, and a storage control manager 108a.” See column 15, lines 66-67; column 16, lines 1-5; “The physical disk handler 108c performs physical disk abstraction and keeps track of storage devices 102 such as physical disks that are either directly attached or attached over a network to the unified converged network, storage and compute system (UCNSCS) 100a exemplarily illustrated in FIG. 3, or 100b exemplarily illustrated in FIG. 4.”).

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganth and Singh as applied to claims 1 and 13 above, and further in view of  Davis et al., US 2018/0027681 A1 (hereafter referred to as Davis).
Regarding dependent claim 5, Ganth-Singh teaches the apparatus of claim 1, as cited above. Ganth-Singh does not specifically teach wherein the first bridge circuitry comprises a field-programmable gate array (FPGA). However, in the same field of endeavor, Davis teaches the first bridge circuitry comprises a field-programmable gate array (FPGA) (p. 22, “In the .

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganth and Singh as applied to claims 1 and 13 above, and further in view of  Taguchi et al., US 8,762,668 B2 (hereafter referred to as Taguchi). 
Regarding dependent claim 6, Ganth-Singh teaches the apparatus of claim 1, as cited above. Ganth-Singh does not specifically teach wherein the compute device further comprises includes a compute engine to execute a workload on the compute device. However, in the same field of endeavor, Taguchi teaches wherein the compute device further comprises includes a compute engine to execute a workload on the compute device (column 6, lines 27-35; “A management computer 400 is connected to the switch 200B.  The server 300 runs business applications and generates I/O workload that targets a storage 100.  The switch 200 is a network switch, i.e., Layer 2 Ethernet switch …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a brief description of the relevant feature in the other prior references provided on the attached PTO-892.
Bshara et al., US 10,162,793 B1, teaches receiving at least one input/output for a data storage device, when a data storage device is inactive, directing power to the data storage device.
Hung, US 2015/0334206 A1, teaches a method for remotely accessing a storage unit of the locale apparatus through a cloud server. “Under a condition of being determined as already switched to the power saving state, the embedded controller activates the first switch unit to 
switch, so that the data may be transferred to the storage unit through the first switch unit.”
Yu et al., US 10,310,756 B2, teaches when load on a computing node is greater than a threshold, a power-on operation is performed on a computing node in the converged server.
Coatney et al., US 8,225,159 B2, teaches determining the first request is a request to access local storage device and access local storage device. When the first request is for a remote storage device translate to a request for remote storage device.
Ware et al., US 8,824,222 B2, teaches upon receiving a request to access local storage device, sending a wake command with the storage access request when the local device is low powered.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patrice L Winder/Primary Examiner, Art Unit 2452